       Case: 1:18-cv-00193-DAS Doc #: 52 Filed: 12/22/20 1 of 2 PageID #: 244




                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

MORKITER JONES                                                                     PLAINTIFF

V.                                                     CIVIL ACTION NO: 1:18CV193-DAS

JARED BOOTH;
CITY OF COLUMBUS, MISSISSIPPI,
PARTICULARLY COLUMBUS POLICE
DEPARTMENT; and,
UNKNOWN DEFENDANTS A-Z                                                          DEFENDANTS



                 AGREED ORDER OF DISMISSAL WITH PREJUDICE



       The above styled and numbered cause came on to be heard upon joint motion of the

Plaintiff and Defendant to dismiss the matter with prejudice as to Defendants Jared Booth and

City of Columbus, Mississippi, particularly Columbus Police Department, and without prejudice

as to all other parties, whether named or unnamed, known or unknown.

       The Court finds that the joint motion is well taken and should be granted and is,

therefore, SUSTAINED.

       IT IS THEREFORE, ORDERED AND ADJUDGED, that the above action is dismissed

with prejudice as to Defendants Jared Booth and City of Columbus, Mississippi, particularly

Columbus Police Department, and without prejudice as to all other parties, whether named or

unnamed, known or unknown.

       SO ORDERED, this the 22nd day of December, 2020.

                                             /s/ David A. Sanders
                                             UNITED STATES MAGISTRATE JUDGE
       Case: 1:18-cv-00193-DAS Doc #: 52 Filed: 12/22/20 2 of 2 PageID #: 245




Agreed to by:

s/ Brad Morris, Esq.____
Counsel for Plaintiff


s/ Jeffey J. Turnage, Esq.__
Counsel for Defendants
